Name: Commission Regulation (EEC) No 1760/90 of 27 June 1990 amending Regulation (EEC) No 827/90 fixing the list of representative producer markets for certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  Europe;  distributive trades
 Date Published: nan

 No L 162/24 Official Journal of the European Communities 28 . 6 . 90 COMMISSION REGULATION (EEC) No 1760/90 of 27 June 1990 amending Regulation (EEC) No 827/90 fixing the list of representative producer markets for certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 93/90 (2), and in particular Article 17 (2) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 827/90 should be amended as follows : 1 . In Annex VII 'Pears', the Spanish representative market 'Murcia' should be deleted. 2 . In Annex VIII 'Table grapes', the Spanish representa ­ tive market 'Murcia' should be inserted. Article 2 This Regulation shall enter in force on the day following its publication in the Official Journal of the European Communities. Whereas, it is necessary to amend Commission Regula ­ tion (EEC) No 827/90 (3) because the market 'Murcia' under 'Spain' in Annex VII 'Pears' has slipped in by mistake, and in Annex VIII Table grapes' the market 'Murcia' should be included under 'Spain', This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 11 . 5. 1990, p. 43. (3) OJ No L 86, 31 . 3 . 1990, p. 13 .